United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-660
Issued: November 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 8, 2009 appellant filed a timely appeal from the May 16, 2008 merit decision
of the Office of Workers’ Compensation Programs terminating his compensation benefits with
regard to the temporary work-related aggravation of cardiomyopathy. He also filed a timely
appeal from the October 6, 2008 nonmerit decision finding that he abandoned his request for a
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review
the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits for aggravation of cardiomyopathy effective November 30, 2007; and (2) whether the
Office properly found that he abandoned his request for an oral hearing.
On appeal, appellant contends that his cardiac condition was permanently aggravated by
the stress of his federal employment. He also contends that he never received notification of the
oral hearing.

FACTUAL HISTORY
On July 5, 2006 appellant, then a 48-year-old air traffic control specialist, filed an
occupational disease claim alleging anxiety, depression, panic attacks and cardiopmyopathy
related to his federal employment. In November 2004, he had an operational error and in
April 2005 he had a close call involving an aircraft. After these two incidents, appellant was not
as confident as he used to be. In August 2005, while training a person, he experienced an
episode of sweating and his heart beating very fast such that he had to leave the control room.
The employing establishment stated on the claim form that, after August 31, 2005, appellant was
assigned temporary administrative-type duties due to medical restrictions imposed by the flight
surgeon.
On September 8, 2005 Dr. David Stewart, a Board-certified internist with a subspeciality
in cardiovascular disease, performed a single day dual isotope myocardial perfusion study. He
listed his impressions as an abnormal treadmill study with evidence of left ventricular dilation,
but no definite segmental ischemia and abnormal left ventricular systolic function.
On September 26, 2005 appellant saw Dr. Keith G. Anderson, a Board-certified internist
certified in the subspecialties of cardiovascular disease and interventional cardiology. He
complained of an abnormal echocardiogram (EKG). Dr. Anderson noted that, one month prior,
appellant had an episode of lightheadedness and diaphoresis. Appellant also experienced chronic
fatigue, moderate weight gain intermittent headaches and heart palpitations. Dr. Anderson stated
that appellant had brief hemoptysis which he attributed to an upper respiratory tract infection.
Appellant also had intermittent dyspepsia and multiple joint pains with some intermittent lower
extremity edema while at work. Dr. Anderson also found chronic anemia which was associated
with his lymphoma. He listed his impression as dilated cardiomyopathy possibly related to nonHodgkin’s lymphoma chemotherapy, presently compensated clinically.
In an October 3, 2005 report, Dr. Anderson noted that appellant underwent a cardiac
cauterization which confirmed fairly severe global hypokinesis with an ejection fraction (EF) of
30 to 35 percent. He stated that appellant had moderate coronary artery disease, but there were
no critical lesions and his cardiomyopathy was out of proportion to his coronary artery disease.
Dr. Anderson noted that it was unlikely that his coronary artery disease accounted for the
cardiomyopathy itself. On March 13, 2006 he advised that appellant underwent surveillance
EKG, which demonstrated improvement of his left ventricular ejection fraction which was now
44 percent. On June 7, 2006 Dr. Anderson noted that appellant’s dilated cardiomyopathy was
not caused by his work but might be aggravated, exacerbated or complicated by his current job.
Appellant took medical retirement as of May 9, 2006.
On June 30, 2006 appellant underwent selective renal angiography and bilateral renal
angioplasty stenting.
On July 20, 2006 appellant reiterated that, in late August 2005, while training a person
with his supervisor monitoring, he had an episode which included heart racing dizziness,
sweating and a strong urge to leave the area. He went home and made an appointment with his
family doctor who obtained an abnormal EKG. Appellant was referred to a psychiatrist, who

2

told him that his depression and stress had a link to his heart disease. He contended that the
stress from his job for almost 22 years contributed to his heart condition. Appellant
acknowledged that he smoked for the prior six years, less then a pack a day, and that he smoked
a pack a day from 1982 to 1990.
In a September 26, 2006 report, Dr. Anderson stated that appellant suffered from a
nonischemic dilated cardiomyopathy. While the cause of this condition was unknown and not
specifically related to appellant’s employment, his condition was exacerbated and aggravated by
exposure to employment as an air traffic controller. Dr. Anderson noted that appellant’s
prognosis was related to the degree of heart failure from which he suffered. Appellant’s status
was presently Class II congestive heart failure and if his prognosis worsened it would require
hospitalization for treatment. Dr. Anderson opined that exposure to employment as an air traffic
controller substantially increased appellant’s risk for decompression and adversely impacted his
prognosis. Appellant was on multiple medications which he would need to take indefinitely, as
his condition was not curable. The medications lowered his blood pressure substantially.
Dr. Anderson advised that exposure to full-time employment as an air traffic controller may not
be compatible with these medications. In a November 9, 2006 response to questions from the
Office, he stated that appellant had nonischemic dilated cardiomyopathy of undetermined
etiology. Dr. Anderson indicated that the exact cause of this condition would never be
determined. He reviewed the description of appellant’s job as an air traffic controller, and stated:
“The chronic job stress associated with being air traffic controller CAUSES decompensation of
his nonischemic dilated cardiomyopathy resulting in recurrent bouts of heart failure.” (Emphasis
in the original.) Dr. Anderson recommended that appellant no longer participate in air traffic
controlling.
On May 18, 2007 the Office accepted appellant’s claim for aggravation of major
depression.
On September 27, 2007 the Office referred appellant to Dr. Kishore Kumar Arcot, a
Board-certified internist specialist in cardiovascular disease and interventional cardiology, for a
second opinion. On October 11, 2007 Dr. Arcot reviewed appellant’s medical history. He noted
that appellant’s cardiomyopathy may be ischemic or nonischemic. Dr. Arcot stated that to his
knowledge there was no association with work-related stress as a cause for dilated
cardiomyopathy. Appellant had multiple risk factors for coronary athersclerosis, including
hypercholesterolemia and a history of chronic smoking. He also had peripheral vascular disease
with a significant documented coronary arthrosclerosis.
In a February 8, 2008 note, Dr. Anderson found that appellant could perform a sedentary
job for eight hours a day with limits of minimizing emotional and physical stress that could cause
his cardiac condition to deteriorate. Appellant had reached maximum medical improvement with
respect to the August 31, 2005 illness.
The Office found a conflict in medical opinion between Dr. Anderson and Dr. Arcot with
regard to whether appellant’s current cardiac condition was causally related to the August 31,
2005 employment injury. On February 25, 2008 it referred appellant to Dr. Matthew Smolin, a
Board-certified internist in the subspecialties of cardiovascular disease and interventional
cardiology. In a March 14, 2008 report, Dr. Smolin reviewed appellant’s history of medical

3

treatment and conducted an echocardiogram and nuclear stress test. He noted appellant’s history
was positive for hypertension and hyperlipidemia. Dr. Smolin diagnosed idiopathic dilated
cardiomyopathy, mild in severity. By idiopathic, he meant that the etiology of the
cardiomyopathy was undetermined. Dr. Smolin did not believe that there was any evidence for
ischemic cardiomyopathy or for myocardial scarring. He also noted mild atherosclerotic heart
disease; palpitations; dyspnea and chest pain with no objective evidence of ischemia;
hypertension; hyperlipidemia.
Appellant had a history of non-Hodgkin’s lymphoma,
postchemotherapy and radiation therapy as well as a bone marrow transplant with no evidence of
disease. Appellant was a smoker, ongoing, with an undetermined psychiatric illness as
diagnosed and treated by Dr. Juan Javamillo. Dr. Smolin noted that appellant’s only current
symptoms with regard to the August 31, 2005 incident were heart palpitations. He noted that
appellant’s EF had improved when compared to his initial evaluations in 2005. Dr. Smolin
advised that the etiology and duration of the dilated cardiomyopathy was unknown. He opined
that the palpitations that appellant experienced on August 31, 2005 were likely the result of
appellant’s cardiomyopathy aggravated by the stress of his employment. However, Dr. Smolin
did not believe that the cardiomyopathy itself was the result of the employment. He opined that
appellant had recovered from any temporary aggravation of his cardiomyopathy by
November 2007. Dr. Smolin found that appellant’s prognosis was excellent. He attached results
from the stress test and myocardial perfusion imaging study, which noted normal wall motion
with an ejection fraction of 53 percent and no definite evidence of ischemia.
By decision issued May 16, 2008, the Office accepted appellant’s claim for a temporary
aggravation of cardiomyopathy from August 31, 2005 through November 30, 2007. In a
separate decision dated May 16, 2008, it terminated appellant’s medical and compensation
benefits effective November 30, 2007 because the medical evidence established that he no longer
had any residuals or disability due to the temporary aggravation.
On June 11, 2008 appellant requested an oral hearing, by telephonic hearing. In a July 1,
2008 letter, the Office acknowledged receipt of the oral hearing request. By letter dated
August 22, 2008, it sent appellant notification that a telephonic hearing would be held on
September 26, 2008 at 1:00 pm. The letter provided the toll free number and pass code for the
hearing. The letter was addressed to appellant’s address of record.
In an October 6, 2008 decision, the Office found that appellant abandoned his request for
a hearing. It noted that a hearing was scheduled for September 26, 2008, that he received proper
notice of the hearing, but that failed to call the Office as directed on the date of the hearing, or
subsequently contact the Office to provide the reasons for his failure to appear.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.1 Having determined that an employee has a disability
causally related to his federal employment, the Office may not terminate compensation without
1

T.F., 58 ECAB ___ (Docket No. 06-1186, issued October 19, 2006); George A. Rodriguez, 57 ECAB
224 (2005).

4

establishing either that the disability has ceased or that it is no longer related to the employment.2
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.3 To terminate authorization for medical treatment, the Office
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.4 The fact that the Office accepts a claim for a specified period
of disability does not shift the burden of proof to the employee to show he or she is still
disabled.5
Under the Federal Employees’ Compensation Act, when employment factors cause an
aggravation of an underlying condition, the employee is entitled to compensation for the periods
of disability related to the aggravation. When the aggravation is temporary and leaves no
permanent residuals, compensation is not payable for periods after the aggravation has ceased,
even if the employee is medically disqualified from continuing employment due to the
underlying condition.6
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for temporary aggravation of his cardiomyopathy
from August 31, 2005 through November 30, 2007. It terminated his compensation benefits for
this condition as of November 30, 2007 finding that the medical evidence established that he did

2

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Elaine Sneed, 56 ECAB 373 (2005).

3

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008); Jaja K. Asaramo, 55 ECAB 200 (2004);
Furman G. Peake, 41 ECAB 361 (1990).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); T.P., 58 ECAB ___ (Docket No. 07-60,
issued May 10, 2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).
5

See Dawn Sweazy, 44 ECAB 824 (1993).

6

See Raymond W. Behrens, 50 ECAB 221 (1999).

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
8

Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

5

not have any residuals or disability after that date.9 It is the Office’s burden to demonstrate that
his disability ceased or was no longer employment related.10
Dr. Anderson opined that appellant’s job stress associated with working as an air traffic
controller caused decompensation of his nonischemic dilated cardiomyopathy resulting in
recurrent bouts of heart failure. The second opinion physician, Dr. Arcot, found that there was
no association between work-related stress and dilated cardiomyopathy. He noted that appellant
had multiple risk factors for coronary arthrosclerosis including hypercholesterolemia and history
of chronic smoking. Appellant also had peripheral vascular disease with a significant association
for coronary artery disease. As there was a conflict between the opinion of appellant’s treating
physician and that of the second opinion physician with regard to whether appellant’s cardiac
condition was caused by his employment, the Office properly referred him to Dr. Smolin for an
impartial medical examination.
In a report dated March 14, 2008, Dr. Smolin noted mild atherosclerotic heart disease,
palpitations, dyspnea and chest pain with no objective evidence of ischemia, hypertension and
hyperlipidemia. He noted that the etiology and duration of the dilated cardiomyopathy were
unknown. Dr. Smolin opined that the heart palpitations that appellant experienced on August 31,
2005 were likely the result of his underlying cardiomyopathy aggravated by the stress of his
employment. He did not find evidence that the cardiomyopathy itself was the result of
appellant’s federal employment. Dr. Smolin also noted that appellant recovered from the
temporary aggravation of his cardiomyopathy by November 2007. He based this on the fact that
the documented change in appellant’s condition on diagnostic testing since 2005 has been
favorable with substantial recovery of his ejection fraction, such that he was substantially
recovered by November 2007.
The Board finds that the opinion of Dr. Smolin, a Board-certified cardiologist selected for
the purpose of resolving the conflict in opinion, is entitled to special weight.11 Dr. Smolin’s
opinion is based on an accurate factual and medical history, and a detailed examination and
diagnostic tests. He found that appellant’s cardiomyopathy was aggravated by the stress of his
employment but that appellant recovered from this temporary aggravation by November 2007.
Based on this report, the Office properly accepted appellant’s claim for a temporary aggravation
of his cardiomyopathy from August 31, 2005 through November 30, 2007 and appropriately
found that this aggravation ceased after November 30, 2007. Accordingly, the Board finds that
the Office properly terminated appellant’s compensation and medical benefits for aggravation of
cardiopathy as of November 30, 2007.

9

The Board notes that the Office also accepted appellant’s claim for aggravation of major depression and is
paying appropriate benefits for this condition. The fact that the Office is paying benefits with regard to his
depression is not affected by the termination of benefits with regard to his cardiac condition.
10

See Dawn Sweazy, supra note 5.

11

Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

LEGAL PRECENT -- ISSUE 2
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.12 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and
any representative at least 30 days before the scheduled date.13 Chapter 2.1601.6(e) of the
Office’s procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [the Branch of Hearings and Review]
will issue a formal decision finding that the claimant has abandoned his or
her request for a hearing and return the case to the DO [district Office].”14
ANALYSIS -- ISSUE 2
In the present case, the Office sent notice that the telephonic hearing would be held on
September 26, 2008 at 1:00 pm to appellant’s address of record. It also sent him instructions as
to how to connect with the telephonic hearing. This notice was not returned as undeliverable.
Thus, under the mailbox rule, the presumption is that appellant received proper notification of his
hearing.15
There is no evidence that appellant requested a postponement or attempted to telephone
the Office hearing representative at the designated time on November 8, 2007. In addition, there
is no evidence of record that he provided notification of his failure to participate in the scheduled
hearing within 10 days of the scheduled date.

12

20 C.F.R. § 10.616(a).

13

Id. at § 10.617(b).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearing and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
15

Under the mailbox rule, a letter properly address and mailed in the due course of business, such as in course of
the Office’s daily activities, is presumed to have arrived at the mailing address in due course. See James A. Gray, 54
ECAB 277 (2002); Charles R. Hibbs, 43 ECAB 699 (1992).

7

The Board accordingly finds that, based on the evidence of record, appellant abandoned
his request for a hearing in this case.16 The Office properly issued a formal decision finding
abandonment of the hearing request.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation and
medical benefits for aggravation of cardiomyopathy effective November 30, 2007. The Board
further finds that the Office properly found that appellant abandoned his request for an oral
hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated October 6 and May 16, 2008 are affirmed.
Issued: November 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

See C.T., 60 ECAB ___ Docket No. 08-2160, issued May 7, 2009).

8

